DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 04/26/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 1-24 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 12 and 23 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A seal assembly that seals an annular space between a first cylindrical surface and a second cylindrical surface, the second cylindrical surface being coaxially nested within the first cylindrical surface about a central axis, the annular space having one or more high pressure zones and one or more low pressure zones spaced radially from the one or more high pressure zones, the seal assembly including: a power transmitter having a connection member  to transfer kinetic energy of a buoyant body that moves by wave energy, motion converter configured to convert the kinetic energy transferred from the power transmitter to rotational kinetic energy of a rotating body; a first route  comprising a power generator and configured to receive the rotational kinetic energy from the motion converter, and to generate electric power in combination with an engagement end; and a seal actuator assembly that applies a force to the engagement end of the annular seal to urge the annular seal in a first direction toward an engaged position within the annular space, the force applied to the engagement end of the annular seal having a first component that is aligned with the first direction, and a second component that is perpendicular to the first direction, the first component being at least 1.7 times greater than the second component” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 12:
The prior art of record does not teach “A fluid pump including: a housing having a fluid inlet and a fluid outlet; a first cylindrical surface inside the housing; a rotary body that rotates about a central axis within the housing, the rotary body comprising: a second cylindrical surface facing the first cylindrical surface such that the first cylindrical surface and the second cylindrical surface define an annular space, the annular space having one or more low pressure zone and one or more high pressure zone in combination with an engagement end; a seal actuator assembly that applies a force to the engagement end of the annular seal to urge the annular seal in a first direction toward an engaged position within the annular space, the force applied to the engagement end of the annular seal having a first component that is aligned with the first direction, and a second component that is perpendicular to the first direction, the first component being at least 1.7 times greater than the second component; and a driver for rotating the rotary body about the central axis.” as claimed in claim 12, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
Regarding Claim 23:
The prior art of record does not teach “A seal assembly that seals a cavity between a first surface and a second surface opposite the first surface, the seal assembly including: a seal having a first face facing the first surface, a second face facing the second surface, a sealing end in combination with a first direction toward an engaged position within the cavity, the force applied to the engagement end of the seal having a first component that is aligned with the first direction, and a second component that is perpendicular to the first direction, the first component being at least 1.7 times greater than the second component, wherein the seal actuator comprises one or more spring biased members comprising an angled surface that engages the engagement end of the seal, the angled surface being movable in a direction that is perpendicular to the first direction or rotatable about an axis that is perpendicular to the first direction” as claimed in claim 23, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 23.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746